DETAILED ACTION
The communication dated 1/16/2020 has been entered and fully considered.
Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chupka U.S. Publication 2018/0237975 (henceforth referred to as Chupka).
As for claim 1, Chupka teaches a washing machine appliance (paragraph [0024]; Fig. 1: part 50), equivalent to the claimed washing machine, comprising: a cabinet (paragraph [0024]; Fig. 1: part 52), equivalent to the claimed body; a wash tub (paragraph [0025]; Fig. 2: part 64), equivalent to the claimed fixed tub, installed inside cabinet 52; a basket (paragraph [0025]; Fig. 2: part 70), equivalent to the claimed rotating tub, rotatably disposed in wash tub 64 to accommodate laundry; and a drive assembly (paragraph [0027]; Fig. 2: part 110), equivalent to the claimed driver, configured to rotate basket 70; wherein drive assembly 110 comprises: a wash basket drive shaft (paragraph [0033]; Fig. 4: part 126), equivalent to the claimed shaft, connected to a bottom of basket 70 to rotate basket 70 about a rotation axis, a motor (paragraph [0027]; Fig. 2: part 78) comprising a stator (paragraph [0034]; Fig. 4: part 120) and a rotor (paragraph [0034]; Fig. 4: part 122) configured to be rotatable through interaction with stator 120, a planetary gear assembly (paragraph [0037]; Fig. 4: part 210), equivalent to the claimed reducer, configured to connect rotor 122 to wash basket drive shaft 126 and to rotate wash basket drive shaft 126, and a clutch (paragraph [0042]; Fig. 4: part 132) configured to be switchable between a first mode and a second mode (paragraph [0040]), and wherein planetary gear assembly 210 and clutch 132 are arranged between wash basket drive shaft 126 and motor 78 (Figs. 2-4).
Examiner regards what the claimed clutch is for as intended use of the apparatus’ structure. Clutch 132 would be capable of, in the first mode, motor 78 reduces speed through planetary gear assembly 210 and rotates wash basket drive shaft 126 at a reduced speed, and, in the second mode, motor 78 rotates wash basket drive shaft 126 without reducing speed (paragraphs [0042]-[0044]; Figs. 5-6). Apparatus Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claims 2 and 17, Chupka further teaches that planetary gear assembly 210, clutch 132, and motor 78 are arranged in a line along a direction perpendicular to the rotation axis (Figs. 2-4).
As for claim 7, Chupka further teaches that planetary gear assembly 210 comprises: a carrier plate (paragraph [0039]; Fig. 5: part 219), equivalent to the claimed carrier, fixed to wash basket drive shaft 126; a sun gear (paragraph [0039]; Fig. 5: part 214) to pivot about the rotation axis; a ring gear (paragraph [0040]; Fig. 5: part 218), equivalent to the claimed internal gear, arranged around sun gear 214; and a plurality of planetary gears (paragraph [0039]; Fig. 5: part 216) rotatably supported by carrier plate 219 to be arranged between sun gear 214 and ring gear 218 to be engaged with sun gear 214 and ring gear 218 (paragraphs [0039]-[0040]; Fig. 5).
As for claim 16, Chupka teaches a drive assembly (paragraph [0027]; Fig. 2: part 110), equivalent to the claimed driver, for a washing machine appliance (paragraph [0024]; Fig. 1: part 50), equivalent to the washing machine, comprising: a wash basket drive shaft (paragraph [0033]; Fig. 4: part 126), equivalent to the claimed shaft, connected to a bottom of a basket (paragraph [0025]; Fig. 2: part 70), equivalent to the rotating tub, to rotate basket 70 about a rotation axis; a motor (paragraph [0027]; Fig. 2: part 78) comprising a stator (paragraph [0034]; Fig. 4: part 120) and a rotor (paragraph [0034]; Fig. 4: part 122) configured to be rotatable through interaction with stator 120; a 
Examiner regards what the claimed clutch is for as intended use of the apparatus’ structure. Clutch 132 would be capable of, in the first mode, motor 78 reduces a speed through planetary gear assembly 210 and then rotates wash basket drive shaft 126 at a reduced speed, and, in the second mode, motor 78 rotates wash basket drive shaft 126 without reducing speed (paragraphs [0042]-[0044]; Figs. 5-6).

Allowable Subject Matter
Claims 3-6, 8-15, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711